DISSENTING OPINION.
LAMM, J.
What I have to say can be said shortly; for in the face of all that has been said pro and con (and well said), the furor scribendi is out of place. While the opinions of my learned brothers, Graves and Yalliant, concurred in by a majority of the brethren, do not say in so many words that legal church unions are impossible; yet, as read between the lines, in final effect they seem to announce to the several denomina-, tions of the Christian Church in America a doctrine *786tantamount to that. I do not agree to that doctrine, by or large, in whole or in part. I do not agree that the road to church unity on the basis of the essentials of Christian faith (allowing flexibility and liberty of belief in non-essentials) is laid with legal pitfalls or bristles with obstacles well-nigh insurmountable. To my mind there are no legal lions in the way to the affirmance of this decree. I am not willing to announce as the solemn and final conclusion of this court, that the longing, abiding and great hopes of Presbyterian Church unity are vain; that the dreams of the wise and good in that behalf may never come true. The new dogma of once split always split is a heresy in logic and in law. The Christian Church, burst asunder centuries ago by cleavages, need not stay apart like inanimate rocks burst in twain by heat or frost. It seems to me the bounden duty of courts is to lend all the art and reason of the law to smooth the way and make the path easy to.unity in endeavor, Christian faith and church relation; and any other view is dreary and un necessary.
With such predilections I have read the briefs of counsel, the opinions of the majority, the record in the cause and the dissenting opinion of my learned brother Woodson. The proposition of law announced and the authorities cited by him have my approval and, therefore, I dissent from the majority opinions and vote to sustain the motion for a rehearing.